Citation Nr: 9909240	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-26 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1964 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In April 1997, the Board remanded the case for further 
development of the evidence.  The Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran engaged in 
combat with the enemy.

2.  There are no verified inservice stressors.  


CONCLUSION OF LAW

PTSD was not incurred in active wartime service.  38 U.S.C.A. 
§§ 101(16), 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his active wartime service in 
Vietnam caused his personality change, nightmares and 
flashbacks, which are manifestations of PTSD.  It is the 
decision of that Board that the preponderance of the evidence 
is against his claim of service connection for PTSD.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Service connection for PTSD requires (1) medical evidence 
establishing a current, clear diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996).  With regard to the 
second criterion, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).

"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998).  However, where VA 
determines from the evidence that the veteran did not engage 
in combat with the enemy or where the veteran, even if he did 
engage in combat, is claiming stressors not related to 
combat, his lay testimony alone is not enough to establish 
that the stressors actually occurred.  Rather, his testimony 
must be corroborated by "credible supporting evidence" and 
must not be contradicted by service records.  38 C.F.R. 
§ 3.304(f) (1998); Doran v. Brown, 6 Vet. App. 283, 289 
(1994); Zarycki, 6 Vet. App. at 98.

In this case, there is medical evidence in the claims file 
showing diagnoses of PTSD.  The veteran has alleged having 
experienced stressors in service including running naval 
gunfire support where he had to stay up for 24 hours; seeing 
enemy soldiers burn and seeing men with missing legs; seeing 
his best friend shot in the face; and a 2 1/2 day typhoon, when 
he thought the ship was going to sink; the occurrence of 
these alleged stressors are presumed true for the purpose of 
establishing a well grounded claim.  Finally, in May 1997 at 
the VA Medical Center (VAMC) in Jackson, MS, a diagnosis of 
PTSD was rendered.  The Board concludes that these reports 
constitute "medical evidence of a generalized connection 
between the veteran's PTSD and his war experiences" which is 
"sufficient to provide the requisite medical evidence of a 
nexus between service and a current disease that is necessary 
under Caluza to well ground a PTSD claim."  Cohen, 10 Vet. 
App. at 137; see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Accordingly, the Board concludes that the claim for 
service connection for PTSD is a well-grounded claim.

With regard to the merits of the claim, service personnel 
records disclose that the veteran was a member of the United 
States Navy.  In March 1965, he was assigned as a radarman 
third class on the USS McKean.  His ship was in Vietnam 
waters from March 1965 to April 1967, providing gunfire 
support for ground forces.  He was given awards for his 
Vietnam service; however, he was not awarded the Purple 
Heart, Combat Infantryman Badge, or similar medal indicative 
of combat service.  

Evidence supporting the veteran's claim of service connection 
for PTSD include records from Pine Belt Mental Health Clinic; 
a VA examination report diagnosis of PTSD and written 
statements from the veteran's family.  Between April 1993 and 
July 1994 he was seen at Pine Belt Mental Health Clinic.  In 
April 1993 the diagnoses were major depression with psychotic 
features, alcohol abuse by history, and rule out PTSD.  In 
November 1993 the diagnoses changed to bipolar disorder and 
the examiner noted that more information was needed to 
diagnose PTSD.  Between January 1995 and September 1998 he 
was seen at Pine Belt Mental Health Clinic, the impression 
was PTSD.  

The June 1994 VA PTSD examination report discussion noted 
that the veteran provided a history of symptoms suggestive of 
PTSD, a diagnosis was not given.  After review of the claims 
folder, in May 1997, the examiner diagnosed PTSD.  Undated 
written statements from the veteran's family indicates that 
he was a different person when he returned home from the 
Navy.  His family wrote that he had become distant; would go 
off alone without explanation; and was unable to discuss 
Vietnam.  

Evidence against the veteran's claim of service connection 
for PTSD include a report from the United States Armed 
Services Center For Research of Unit Records (USASCRUR), VA 
hospitalization records and a report from the VA Psychiatric 
Board.  In a letter dated March 1998, the USASCRUR wrote that 
the history of the USS McKean did not document the veteran's 
listed stressors.  The USASCRUR needed details from the 
veteran concerning locations and dates of the incidents 
listed as stressors.  The veteran was hospitalized in April 
1998 at a VAMC for a bipolar disorder and depression.  
Treating psychiatrists reported that the stressors described 
by the veteran were not sufficient to cause PTSD.  It was the 
opinion of the psychiatric staff that the veteran did not 
have PTSD.  In a report dated August 1998 the VA Psychiatric 
Board opined that the veteran did not have PTSD.  In 
resolution of the conflict of diagnosis they noted that 
category A criteria for PTSD were not met.  

The Board has balanced the evidence as required under 
38 U.S.C.A. § 5107(b) and the evidence is not in approximate 
balance.  The VA and Pine Belt diagnoses of PTSD were based 
on the veteran's historical account of symptoms.  In this 
regard, the Board notes that, although medical evidence in 
the file shows diagnoses of PTSD which examiners rendered 
based on the history of stressful events in service provided 
to them by the veteran, the legal requirements for service 
connection for PTSD require corroboration of the stressful 
events alleged by a veteran who did not serve in combat.  The 
report of the history of the USS McKean did not document the 
veteran's listed stressors.  The psychiatric staff of a VAMC 
and the VA Psychiatric Board opined that the veteran did not 
have PTSD.  The Board concludes that the veteran does not 
have PTSD.  


ORDER

Service connection for PTSD is denied.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


